DETAILED ACTION
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowatari et al. (Nowatari, 2015/0333270 A1).
Regarding claim 10, Nowatari shows a semiconductor device comprising: a first semiconductor layer (106/107 in FIG. 1A); a second semiconductor layer 104/105 in FIG. 1A) disposed on a front surface of the first semiconductor layer (106/107 in FIG. 1A), and having a different conductivity type from the first 25semiconductor layer ([0048] i.e. PN junction); 16 a conductive buffer layer (103 in FIG. 1A and [0053] i.e. made of titanium) disposed at least selectively on a front surface of the second semiconductor layer (104/105 in FIG. 1A); and an electrode disposed (element 101 in FIG. 1A and [0053] i.e. made of Al) on a front surface of the buffer layer, wherein the buffer layer has a higher Vickers hardness than the electrode ( see [0053] Titanium has higher Vickers hardness than electrode similar to instant application). 
Regarding claim 11, Nowatari shows a semiconductor device, wherein the buffer layer includes any of titanium, tungsten, molybdenum, and hafnium ([0053]).
Allowable Subject Matter
Claims 1-9 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893